Citation Nr: 0402379	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran reportedly had active duty for training (ACDUTRA) 
with the Army National Guard (ANG) from February 5, 1979, to 
May 25, 1979; with additional ANG service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By way of background, the Board notes that in March 1998 the 
RO notified the veteran that a prior claim of entitlement to 
service connection for psychiatric disability was denied.  In 
March 1998, the veteran filed a notice of disagreement.  A 
statement of the case was issued in March 2000, but a 
substantive appeal filed by the veteran in February 2001 was 
not timely.  Although not clearly articulated, the RO appears 
to have reopened the veteran's claim in the February 2002 
rating decision from which the present appeal arises.  
However, the RO proceeded to deny entitlement to service 
connection for psychiatric disability under a merits 
analysis. 

Nevertheless, although the RO may have determined that new 
and material evidence was received to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Hence, the Board will proceed with a determination of 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
psychiatric disability..


FINDINGS OF FACT

1.  By a determination in March 1998, the RO denied the 
veteran's claim of service connection for psychiatric 
disability; although the veteran initiated an appeal with a 
timely notice of disagreement, he did not complete an appeal 
by filing a timely substantive appeal. 

2.  In February 2001, the veteran requested that his claim of 
service connection for psychiatric disability be reopened. 

3.  The evidence added to the record since March 1998 is not 
cumulative, and when viewed in conjunction with the evidence 
previously of record, is of significance that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1998 RO determination that 
the veteran was not entitled to service connection for 
psychiatric disability is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for psychiatric disability.  The record reflects 
that the RO initially denied service connection for a 
psychiatric disorder in March 1998, essentially, because the 
veteran did incur disability during his period of ACDUTRA, 
February 5, 1979 to May 25, 1979.  As was indicated in the 
introduction, the veteran was notified of this decision in 
March 1998, and he filed a notice of disagreement that month.  
The RO issued a statement of the case in March 2000, and the 
veteran attempted to file a substantive appeal in February 
2001; which the RO did not accept because it was untimely.  
The March 1998 RO determination in final.  38 U.S.C.A. 
§ 7105(c).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. 
§ 3.156(a) were amended for claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, as the veteran's request to reopen was received in 
February 2001, the prior version of 38 C.F.R. § 3.156 applies. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

The record reflects that the principal basis upon which the 
claim was previously denied was that there was insufficient 
evidence to indicate that the veteran's psychiatric disorder 
was incurred during his ACDUTRA, or, if pre-existing such 
service, was aggravated thereby.  Evidence considered by the 
RO in the negative determination were National Guard records 
showing that the veteran was separated from active duty for 
training on May 25, 1979; the veteran's DD Form 214, Report 
of Separation from Active Duty, and medical records dated in 
the 1980's and 1990's.  

Evidence received since the March 1998 decision is new and 
material.  Specifically, since the prior denial, the RO 
received private medical records showing that the veteran was 
treated for a psychiatric disorder during the 1970's.  
Specifically, the record shows that the veteran was seen and 
treated for a psychotic disorder at the Mental Health and 
Anti Addiction Services Administration on May 3, 1979.  Such 
information is vital to the veteran's claim and is new and 
material within the meaning of VA regulation.  38 C.F.R. 
§ 3.156(a).  Also in August 2002, a private physician, Dr. 
Rivera opined that it was her opinion that the veteran's 
current psychiatric condition was provoked by the 
circumstances that he suffered during his military service.  
Because the probative value of Dr. Rivera's account is not 
weighed prior to disposition of the question of reopening, 
the opinion is thus presumed credible and, in connection with 
the evidence previously assembled is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.  Justus and Hodge, supra.  

Therefore, the claim is reopened.  38 U.S.C.A. § 5108.  To 
that extent only, the appeal is allowed.  At this point the 
Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  Any deficiency under 
VCAA will be remedied as a result of the actions directed by 
the Board in the following remand section of this decision. 


ORDER

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability is reopened and, to that 
extent only, the appeal is granted.


REMAND

The claim for service connection for psychiatric disability 
has been reopened.  The RO must now review the entire 
evidentiary record, in accordance with the regulatory and 
statutory provisions that govern the adjudication of reopened 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Under VCAA, VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  Here, 
potentially relevant records have not been obtained by the 
RO.  For example, the veteran in May 2001 said that he has 
been in receipt of Social Security Administration (SSA) 
benefits since 1981; however, his complete SSA records have 
not been obtained.  The RO should make arrangements to obtain 
these records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The RO should also contact the Mental Health and 
Anti Addiction Services Administration to obtain all of the 
veteran's medical records dated from 1979 which show 
psychiatric treatment for the veteran at that facility.  

Given the uncertainty of the etiology of the veteran's 
psychiatric disability, on remand he should also be afforded 
an appropriate VA examination to resolve this matter.  See 38 
C.F.R. § 3.159(c)(4) (2003).  The veteran's service medical 
records are unavailable.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in VCAA and 
implementing regulations.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  

2.  Request that the veteran provide a 
complete list of those who have treated 
him for his psychiatric disorder since 
his separation from service and obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any records dated from 1979 
to 1981, including during his time period 
for ACDUTRA from February 1979 to May 
1979.  For example, the RO should request 
all medical treatment records for the 
veteran that correspond to a May 5, 1979, 
treatment record from the Mental Health 
and Anti Addiction Services 
Administration.  

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.

4.  The RO should ensure that all 
documentary evidence in Spanish is 
translated into English for the record.

5.  After the foregoing development has 
been accomplished, the RO should schedule 
the veteran for a comprehensive VA 
examination by a psychiatrist.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
for review in connection with the 
examination.  All tests deemed necessary 
by the examiner are to be performed.  All 
psychiatric diagnoses should be clearly 
reported.  After examining the veteran 
and reviewing the claims file, the 
examiner should specifically express an 
opinion as to the date of onset and 
etiology of any current acquired 
psychiatric disorder.  Specifically, is 
it at least as likely as not (a 50% or 
higher degree of probability) that any 
current psychiatric disorder had its 
onset during the veteran's ACDURTRA from 
February 5, 1979, to May 25, 1979, or is 
related to any in-service disease or 
injury?  

6.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
decision remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



